No.    80-69

                     I N THE SUPREME COURT O THE STATE OF M N A A
                                            F              OTN

                                                  1980



THE STATE O MONTANA,
           F

                                  P l a i n t i f f and R e s p o n d e n t ,

                VS   .
CLIFFORD LaMERE ,

                                  D e f e n d a n t and A p p e l l a n t .



Appeal from:         D i s t r i c t Court of t h e Eighth J u d i c i a l D i s t r i c t ,
                     I n a n d F o r t h e County o f C a s c a d e .
                     H o n o r a b l e J o h n McCarvel, J u d g e p r e s i d i n g .

C o u n s e l o f Record:

        For A p p e l l a n t :

              S a n d r a K. W a t t s a r g u e d , G r e a t F a l l s , Montana

        F o r Respondent:

              H o n o r a b l e Mike G r e e l y , A t t o r n e y G e n e r a l , H e l e n a , Montana
              S h e r i K. S p r i g g a r g u e d , A s s i s t a n t A t t o r n e y G e n e r a l ,
               H e l e n a , Montana
              J . F r e d Bourdeau, County A t t o r n e y , G r e a t F a l l s , Montana
              C a r r o l l Blend a r g u e d , Deputy County A t t o r n e y , G r e a t F a l l s ,
               G r e a t F a l l s , Montana



                                                Submitted:          November 1 0 , 1980

                                                   ~ecided:          DEG 1 7    1
                                                                                9
                                                                                m
~iled:    DEC I 7 1980
Mr. Chief J u s t i c e Frank I . Haswell d e l i v e r e d t h e Opinion of t h e
Court.
             Defendant Cl i f f o r d LaMere a p p e a l s from a j u r y v e r d i c t
f i n d i n g him g u i l t y of a g g r a v a t e d a s s a u l t , i n v i o l a t i o n of s e c t i o n
4 5 - 5 - 2 0 2 ( 1 ) ( ~ ) ,MCA.
             On t h e a f t e r n o o n of August 2 9 , 1 9 7 9 , t h e manager of
A l b e r t s o n ' s grocery s t o r e in Great F a l l s noticed defendant
removing numerous p l a s t i c bags from a r o l l i n t h e s t o r e .                          The
manager asked d e f e n d a n t t o l e a v e .             Defendant l e f t t h e s t o r e , h u t
remained o u t s i d e t h e s t o r e , l o o k i n g i n .
             S h o r t l y t h e r e a f t e r , t h e complaining w i t n e s s , C h r i s
Cal k i n s , a new bagboy a t t h e s t o r e , a c c i d e n t l y bumped i n t o d e f e n -
d a n t on h i s way back i n t o t h e s t o r e .              Defendant t u r n e d t o him
w i t h a l a r g e k n i f e and held i t c l o s e t o t h e b a g b o y ' s stomach,
s a y i n g , " I ' m going t o k i l l t h a t l i t t l e s . 0 . b .       and I ' l l k i l l you
i f you d o n ' t g e t t h a t mother f - - - - r . "              The v i c t i m brushed by
t h e d e f e n d a n t and walked q u i c k l y i n t o t h e s t o r e t o g e t Kimble
W i l e y , " t h e l i t t l e s t p e r s o n " he c o u l d s e e .     T a l k i n g r a p i d l y , he
t o l d Wiley what had happened o u t s i d e .                   One of t h e c h e c k e r s i n t h e
s t o r e o v e r h e a r d t h e c o n v e r s a t i o n between t h e v i c t i m and Wiley,
and c a l l e d t h e manager.             The d e f e n d a n t was a r r e s t e d l a t e r t h a t
day and charged with a g g r a v a t e d a s s a u l t .                 He was c o n v i c t e d by a
j u r y and t h e judge s e n t e n c e d him t o t e n y e a r s i n Montana S t a t e
p r i son.
             Defendant p r e s e n t s t h r e e i s s u e s t o t h i s C o u r t .
             ( 1 ) Did t h e S t a t e s u s t a i n i t s burden of proving a g g r a v a t e d
a s s a u l t , d e s p i t e t h e f a c t t h a t t h e v i c t i m d i d not t e s t i f y t o
b e i n g i n immediate f e a r ?
             ( 2 ) Did t h e d i s t r i c t judge e r r by not a l l o w i n g d e f e n s e
c o u n s e l t o ask p r o s p e c t i v e j u r o r s whether re1 a t i v e s o r f r i e n d s
had e v e r been v i c t i m s of an a s s a u l t ?
             ( 3 ) Did t h e d i s t r i c t j u d g e ' s r e p e a t e d i n t e r r u p t i o n s of
d e f e n s e counsel so p r e j u d i c e t h e r i g h t s of t h e d e f e n d a n t t h a t he
i s e n t i t l e d t o a new t r i a l ?

            T h e d e f e n d a n t was c h a r g e d u n d e r s e c t i o n 4 5 - 5 - 2 0 2 ( 1 ) ( c ) ,

MCA, w h i c h p r o v i d e s i n p a r t :

            " A person commits t h e o f f e n s e o f aggravated
            a s s a u l t i f he p u r p o s e l y o r k n o w i n g l y c a u s e s :



            " ( c ) reasonable apprehension o f serious b o d i l y
            i n j u r y i n a n o t h e r b y u s e o f a weapon             . . ."
            D e f e n d a n t c o n t e n d s t h a t t h e S t a t e d i d n o t show t h a t t h e

v i c t i m was p l a c e d i n " r e a s o n a b l e a p p r e h e n s i o n   ,"   and t h e r e f o r e t h e

S t a t e d i d not prove t h a t element o f t h e crime.                           The t e s t i m o n y o f

t h e v i c t i m shows t h a t he was " s h o c k e d "            a t the time of the

i n c i d e n t , b u t t h a t he was n o t a c t u a l l y c o n s c i o u s o f a n y f e a r

u n t i l a f t e r he w a l k e d away f r o m t h e d e f e n d a n t and r e a l i z e d w h a t

h a d happened.           Defendant asks t h i s Court t o f i n d t h a t u n l e s s t h e

v i c t i m t e s t i f i e s t o an i m m e d i a t e f e a r o f b o d i l y i n j u r y t h a t t h e

d e f e n d a n t c a n n o t be c o n v i c t e d u n d e r M o n t a n a l a w .

           A t t h e o u t s e t , we n o t e t h a t s e c t i o n 4 5 - 5 - 2 0 2 ( 1 ) ( c ) ,      MCA,

m a k e s no m e n t i o n o f t h e n e e d t o show t h a t an i m m e d i a t e f e a r was

aroused i n t h e v i c t i m .           But defendant c a l l s t h i s Court's atten-

t i o n t o t h e e a r l y M o n t a n a c a s e o f S t a t e v.         Barry (1912),            45 Mont.
598, 124 P. 7 7 5 , i n w h i c h t h i s C o u r t a p p r o v e d t h e c h a r g e t o t h e
jury:

            " [ A l n a s s a u l t i s any u n l a w f u l p h y s i c a l f o r c e
            p a r t l y o r f u l l y put i n motion which creates a
            reasonable apprehension o f immediate physical
            injury      . . ."        S t a t e v. B a r r y , s u p r a , 4 5 M o n t .
            a t 6 0 3 , 1 2 4 P. a t 7 7 6 - 7 7 7 .

            " I m m e d i a t e f e a r i ' was n o t a t i s s u e i n t h a t c a s e .         What was

i n q u e s t i o n was w h e t h e r d e f e n d a n t c o u l d be f o u n d g u i l t y o f
a s s a u l t when t h e v i c t i m d i d n o t e v e n k n o w t h a t t h e d e f e n d a n t was

p o i n t i n g a gun a t h i m .        The c o u r t ' s f i n d i n g t h a t t h e v i c t i m was

never i n fear,           and t h e r e f o r e t h a t t h e r e c o u l d n o t be a n a s s a u l t ,

g a v e t h e c o u r t an o p p o r t u n i t y t o d i s c u s s t h e p u r p o s e o f t h e

assault statutes.                The c o u r t n o t e d t h a t t h e l e g i s l a t i v e a i m i s t o

p r e v e n t b r e a c h e s o f t h e p e a c e , f o r when a v i c t i m i s p u t i n a
p o s i t i o n o f k n o w i n g t h a t he may r e c e i v e a b l o w u n l e s s he s t r i k e s

i n self-defense,            t h e n t h e v i c t i m may be p r o v o k e d i n t o b r e a c h i n g

t h e peace.        S t a t e v.    B a r r y , 45 Mont.       a t 602-3,      1 2 4 P.     a t 776.

S e e a l s o C.    E.   Torcia,         W h a r t o n ' s C r i m i n a l Law, $ 1 8 0 ( 1 4 t h ed.

1979).

            T h e B a r r y c o u r t f o u n d t h a t an u n l o a d e d g u n ,    as we1 1 as a

l o a d e d gun,    c o u l d be u s e d t o c o m m i t an a s s a u l t b e c a u s e t h e

offense i s committed a t the time t h a t t h e

           "party assaulted believces] i n the r e a l i t y of
           the attack.             ..The t r u e r u l e i s t h a t t h e r e m u s t be
           some a d a p t a t i o n o f t h e means t o t h e e n d , and i t
           i s e n o u g h i f t h i s a d a p t a t i o n be a p p a r e n t , so a s
           t o impress o r alarm a person o f o r d i n a r y
           reason."        S t a t e v. B a r r y , 4 5 M o n t a t 6 0 3 , 1 2 4 P.
           a t 776.

           T h i s C o u r t does r e q u i r e t h e S t a t e t o p r e s e n t e v i d e n c e t o

show t h e v i c t i m ' s s t a t e o f m i n d a t t h e t i m e o f t h e a l l e g e d

assault.         Without such evidence,                  it i s impossible f o r the j u r y t o

determine whether defendant's conduct placed t h e v i c t i m i n reaso-

nable f e a r o r apprehension o f serious b o d i l y i n j u r y .                       See S t a t e

v.   Merseal       (1975),      167 Mont. 412, 416,               5 3 8 P.2d 1366, 1368;           State

v.   Sanders (1971),            158 Mont. 1 1 3 , 1 1 7 , 4 8 9 P.2d 371,     373.

           B u t t h i s C o u r t has n e v e r h e l d t h a t a showing o f i m m e d i a t e

f e a r i s t h e o n l y way t o p r o v e " r e a s o n a b l e a p p r e h e n s i o n . "    We

recognize that,            as i n c i v i l a s s a u l t ,    "apprehension i s not the

same t h i n g as f e a r , "       W.    P r o s s e r , Law o f T o r t s $ 1 0 ( 4 t h ed 1 9 7 1 ) ,

a n d we a l s o r e c o g n i z e t h a t a v i c t i m may be p u t i n a p o s i t i o n ,

s u c h as t h e v i c t i m t e s t i f i e d t o h e r e , o f b e i n g so s t a r t l e d ,        or

shocked,       or afraid,          t h a t h i s r e a c t i o n i s a d e l a y e d one.        The

" r e a s o n a b l e a p p r e h e n s i o n " may be a r e s p o n s e t h a t t h e v i c t i m i s

n o t i n s t a n t l y aware o f ,       b u t h i s a c t i o n s may c l e a r l y show t h a t he

apprehends t h e r e a l i t y o f t h e attack.                  Here t h e v i c t i m t e s t i f i e d

t h a t he b r u s h e d o f f t h e d e f e n d a n t and h u r r i e d b a c k i n t o t h e

s t o r e , d o i n g j u s t as t h e d e f e n d a n t t o l d h i m .      Kimble Wiley

t e s t i f i e d t h a t t h e v i c t i m came r u n n i n g u p t o h i m and t h a t " h e was

talking a l i t t l e rapidly.                 You know,       t r y i n g t o get it a l l out a t
o n c e , y o u know."        The v i c t i m h i m s e l f t e s t i f i e d t o t h e t y p e o f

r e a c t i o n t h a t he h a d :

            "Q.       T h a t i s what you t o l d M i s s Watts, i s t h a t
            r i g h t ? A.       That I wasn't scared a t the time.

            "Q.     Yes.      A.     Yes.

           "Q.   What w e r e y o u f e e l i n g a t t h e t i m e ? A.                I
           was j u s t r e a c t i n g , I w a s n ' t f e e l i n g r e a l l y
           nothing.      Just t h a t I reacted.

           "Q.     A f t e r y o u d i d have a r e a c t i o n , what r e a c -
           t i o n was t h a t ? A.       T h a t I c o u l d have g o t h u r t
           or killed.

            "Q.     O r killed?         A.      Yes.

           "Q.      When d i d y o u h a v e t h a t r e a c t i o n ? A.             Right
           a f t e r I l e f t t h e person w i t h t h e k n i f e .

            " Q . And y o u w e n t t o w a r n K i m b l e ?         A.      Yes."

           On t h e b a s i s o f t h i s e v i d e n c e ,     we f i n d t h a t t h e j u d g e

c o r r e c t l y denied defendant's motion t o dismiss,                         and p r o p e r l y sub-

m i t t e d t h e case t o t h e j u r y .         From t h e t e s t i m o n y c o n c e r n i n g t h e

v i c t i m ' s n o n v e r b a l r e s p o n s e s and t h e v i c t i m ' s own t e s t i m o n y c o n -

cerning his reactions,                 t h e j u r y was a b l e t o make a d e t e r m i n a t i o n

t h a t t h e v i c t i m was r e a s o n a b l y a p p r e h e n s i v e o f s e r i o u s b o d i l y

injury.        W w i l l n o t o v e r t u r n t h a t f i n d i n g b e c a u s e we f i n d t h a t
                e

i t i s supported by s u b s t a n t i a l evidence.                   S t a t e v.    Merseal       ,
supra,     167 Mont.        a t 415,      5 3 8 P.2d     a t 1368.

           The a p p e l l a n t n e x t c o n t e n d s t h a t d e f e n d a n t ' s r i g h t t o a

f a i r t r i a l may h a v e b e e n p r e j u d i c e d b y t h e e x c l u s i o n o f a p a r -

t i c u l a r l i n e o f questions during v o i r dire.                    Defense counsel

asked t h e j u r o r s ,     "Have any o f you e v e r been a v i c t i m o f a

crime?"        A l l j u r o r s w e r e p e r m i t t e d t o a n s w e r t h e q u e s t i o n and

discuss i t w i t h counsel.                 N e x t , c o u n s e l asked,    "Any o f you e v e r

h a d f r i e n d s o r r e l a t i v e s who h a v e b e e n t h e v i c t i m of          an a s s a u l t ? "

A f t e r two persons answered t h e q u e s t i o n ,               t h e t r i a l judge

interrupted:

           "Iw i l l ask y o u now t o - - some o f t h e s e
           q u e s t i o n s a r e g e n e r a l q u e s t i o n s and a c e g e t t i n g
           s o b r o a d t h a t we c o u l d be h e r e a l l d a y f i n d i n g
           r e 1 a t i v e s o r a c q u a i n t a n c e s o f somebody who h a s
           been i n v o l v e d i n c r i m i n a l law.           I w i l l ask y o u
           now t o c o n f i n e y o u r q u e s t i o n s t o t h e t h i n g s t h a t
           h a v e t o do w i t h t h e s e p a r t i c u l a r j u r o r s . "
            Counsel o b j e c t e d t o t h i s l i m i t a t i o n ,        and a b a n d o n e d t h e

l i n e of questioning.                She now a r g u e s t h a t t h i s c a s e m i g h t h a v e

g o n e t o t h e j u r y w i t h a s i t t i n g j u r o r who h a d a c l o s e f r i e n d o r

r e l a t i v e who was t h e v i c t i m o f a n a s s a u l t ,           perhaps making i t

i m p o s s i b l e f o r t h a t j u r o r t o be o b j e c t i v e .

            We f i n d t h a t t h e t r i a l j u d g e u n n e c e s s a r i l y l i m i t e d v o i r

dire,     b u t under t h e f a c t s o f t h i s case,               we do n o t f i n d r e v e r s i b l e

error.

            T h e r e a r e s e v e r a l o v e r r i d i n g p r i n c i p l e s t h a t m u s t be t a k e n

i n t o account i n assessing t h e e f f e c t o f t h e judge's r e f u s a l o f

questions during v o i r dire.                     The d e f e n d a n t i s e n t i t l e d t o an

i m p a r t i a l j u r y and t h e p u r p o s e o f v o i r d i r e i s t o e x p o s e a n y

possible biases.                H a y n e s v.    Missoula County (1973),                   163 Mont.
270, 287-88,           5 1 7 P.2d 370,      380.      I n c h o o s i n g an i m p a r t i a l j u r y ,

c o u n s e l must have wide l a t i t u d e i n q u e s t i o n i n g d u r i n g v o i r d i r e .

Y e t t h e t r i a l j u d g e m u s t a l s o be a b l e t o s e t r e a s o n a b l e l i m i t s on

voir dire.            See B o r k o s k i v.      Yost (1979),                 Mont.           ,   5 9 4 P.2d
688,    690,       3 6 St.Rep.       809, 812.

            S e v e r a l j u r i s d i c t i o n s have c o n s i d e r e d t h e i s s u e r a i s e d by

appellant.            D e s p i t e d i f f e r i n g c o n c l u s i o n s r e a c h e d as t o t h e

e x t e n t o f t h e q u e s t i o n s t h a t m u s t be a l l o w e d ,       t h e c o u r t s con-

s i d e r i n g t h e m a t t e r u n i f o r m l y agree t h a t t h e t r i a l judge should

m i n i m a l l y a l l o w a q u e s t i o n as t o w h e t h e r a n y p r o s p e c t i v e j u r o r

has been a v i c t i m o f t h e c r i m e charged.                     U n i t e d S t a t e s v.   Bradley

(2d C i r .        1 9 7 1 ) , 447 F.2d 224,      226;   C o m m o n w e a l t h v.   Davis (1978),

Pa.           ,   4 0 0 A.2d 1320, 1321.

           Many c o u r t s h a v e f o u n d t h a t i t i s a l s o r e l e v a n t t o i n q u i r e

i n t o experiences of the j u r o r s '                 i m m e d i a t e f a m i l y members w i t h

r e s p e c t t o t h e crime charged.                  Beyond t h a t l i m i t ,      it i s discre-

t i o n a r y w i t h t h e t r i a l j u d g e as t o w h e t h e r t o a l l o w q u e s t i o n s

about f r i e n d s ,      r e l a t i v e s o r c r i m e s o t h e r t h a n t h e one c h a r g e d .

U n i t e d S t a t e s v.     Poole (3rd C i r .         1 9 7 1 ) , 4 5 0 F.2d 1082,     1083-1084.

           We f i n d t h i s v i e w t o be p e r s u a s i v e .           A p e r s o n who h a s h i m -
self    b e e n a v i c t i m o f t h e c r i m e c h a r g e d o r who h a s e x p e r i e n c e d

t h e c r i m e t h r o u g h a f a m i l y member's e x p e r i e n c e i s l i k e l y t o have

v e r y s t r o n g f e e l i n g s t o w a r d a d e f e n d a n t accused o f t h a t c r i m e ,

a n d a n y p o s s i b l e b i a s s h o u l d be e x p l o r e d d u r i n g v o i r d i r e .

However,        i t i s not necessary f o r the t r i a l                 j u d g e t o a1 l o w

q u e s t i o n s as t o f r i e n d s and a c q u a i n t a n c e s .      The t r i a l j u d g e d i d

n o t abuse h i s d i s c r e t i o n i n r e s t r i c t i n g q u e s t i o n s d i r e c t e d t o w a r d

jurors'       f r i e n d s , b u t counsel s h o u l d have been a b l e t o q u e s t i o n

a b o u t i m m e d i a t e f a m i l y members as v i c t i m s o f a n a s s a u l t .

            We n o t e t h a t c o u n s e l     n e v e r posed a q u e s t i o n d i r e c t e d o n l y

a t t h e j u r o r s t h e m s e l v e s and t h e i r f a m i l i e s ,     n o r does c o u n s e l

b r i n g a n y e v i d e n c e t o t h i s C o u r t s h o w i n g t h a t d e f e n d a n t was p r e -

j u d i c e d by t h e j u d g e ' s r e s t r i c t i o n s .    T h i s C o u r t w i l l n o t presume

prejudice.           If it d i d exist,            i t i s i n c u m b e n t on d e f e n d a n t t o

b r i n g t h e e v i d e n c e o f p r e j u d i c e b e f o r e us.       K u c h a n v.   Harvey

(19781,             Mont.            ,   5 8 5 P.2d 1298, 1301, 35 St.Rep.                1547,
1550.       W f i n d no r e v e r s i b l e e r r o r i n t h e j u d g e ' s
             e                                                                        limitation.

            A p p e l l a n t n e x t p r e d i c a t e s e r r o r on t h e t r i a l j u d g e ' s

i n t e r r u p t i o n s d u r i n g v o i r d i r e and h i s i n t e r r u p t i o n s o f h e r

o p e n i n g s t a t e m e n t and c l o s i n g argument.            Counsel f o r appel l a n t

a r g u e s t h a t t h e c u m u l a t i v e e f f e c t o f t h i s c o n d u c t may h a v e b e e n

t o make t h e j u r y l o o k u n f a v o r a b l y u p o n t h e d e f e n d a n t ,       although

s h e a d m i t s t h a t t h e j u d g e was n o t o p e n l y h o s t i l e o r i n t e n t i o n a l l y

attempting t o p r e j u d i c e t h e defendant.

            J u d i c i a l conduct o f a t r i a l can a f f e c t t h e s u b s t a n t i v e

r i g h t s o f a defendant.              Annot.,       6 2 ALR2d 1 6 6 .        But t h e c o u r t a l s o

has a duty t o conduct t h e t r i a l                  i n a s p e e d y a n d f a i r m a n n e r and

h a s w i d e l a t i t u d e i n so d o i n g .        S t a t e v.   P i p p i (1921),     59 Mont.
1 1 6 , 1 2 3 , 1 9 5 P. 556,     558-59.

            Among t h e i n t e r r u p t i o n s o f w h i c h d e f e n d a n t c o m p l a i n s a r e

several instances during v o i r dire.                           The r e c o r d r e v e a l s t h a t t h e

t r i a l judge i n t e r r u p t e d both counsel several times,                        admonishing

t h e i r use o f " l a w s c h o o l q u e s t i o n s " w i t h t h e j u r y .        The o t h e r
i n s t a n c e was d i s c u s s e d a b o v e a n d i n v o l v e d t h e j u d g e ' s      limitation

o f w h a t he f e l t t o be an o v e r l y - b r o a d            question.         A b s e n t an a b u s e

o f discretion,              which i s n o t a l l e g e d here, t h e t r i a l judge has

great latitude i n controlling voir dire.                                 Borkoski      ,    supra,

Mont.              ,   5 9 4 P.2d    a t 690, 36 St.Rep.             a t 812.

               The j u d g e a l s o i n t e r r u p t e d d e f e n s e c o u n s e l d u r i n g h e r

opening statement,                  w a r n i n g h e r n o t t o argue t h e case.                Although

a judge should not i n t e r r u p t the opening,                         so as t o p r e v e n t

defendant from o u t l i n i n g h i s defense,                    t h e t r i a l judge can stop

c o u n s e l f r o m g i v i n g i n s t r u c t i o n s o r a r g u i n g t h e case.            S t a t e v.

Martinez (1980),                       Mont.          ,   6 1 3 P.2d 974,     982,     37 S t . R e p .    982,

991.       Here t h e judge p r o p e r l y i n t e r r u p t e d counsel.

               The l a s t i n t e r r u p t i o n o c c u r r e d a b o u t 2:30     p.m.     during

c l o s i n g arguments.             The j u d g e a s k e d c o u n s e l    i f she w o u l d l i k e t o

t a k e t h e a f t e r n o o n recess o r c o n t i n u e t o argue.                 This interrup-

t i o n may h a v e b r o k e n t h e c o n t i n u i t y o f h e r a r g u m e n t ,        but it

a p p e a r s t h a t t h e j u d g e was o n l y a t t e m p t i n g t o f a c i l i t a t e t h e

t r i a1   .
               A l t h o u g h t h e r e c o r d r e f l e c t s numerous i n t e r r u p t i o n s o f

d e f e n d a n t ' s case,       t h e r e i s e v i d e n c e t o show t h a t m o s t o f t h e

i n t e r r u p t i o n s were warranted.               C o u n s e l d o e s n o t a1 l e g e ,    and t h e

r e c o r d d o e s n o t show,         t h a t t h e j u d g e ' s c o n d u c t o f t h e t r i a l was

m e a n t t o do a n y t h i n g b u t e x p e d i t e and f a c i l i t a t e t h e t r i a l .             The

d e f e n d a n t i s n o t e n t i t l e d t o a new t r i a l .

               The c o n v i c t i o n i s a f f i r m e d .




                                                    Chief Justice

           /"
We concur":